Case 0:20-cv-62665-AHS Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  Amir Ohayon
                                            Plaintiff,

                                                                         DEMAND FOR JURY TRIAL

                                                                         C.A. No.: 0:20-cv-62665

         -v.-
  Discover Bank

                                        Defendant(s).


                                           COMPLAINT

        Plaintiff Amir Ohayon ("Plaintiff") by and through his attorneys, and as and for his

 Complaint against Defendant Discover Bank (“Discover”), respectfully sets forth, complains and

 alleges, upon information and belief, the following:


                       INTRODUCTION/PRELIMINARY STATEMENT


          1.    Plaintiff brings this action for damages and declaratory and injunctive relief arising

      from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

      commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                              PARTIES

        2.      Plaintiff is a resident of the State of Florida, County of Broward.

        3.      Defendant Discover Bank is a corporation with an address at 502 E Market Street,

    Greenwood, DE, 19950.




                                                                                                    1
Case 0:20-cv-62665-AHS Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 4




                                   JURISDICTION AND VENUE

            4.   The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

      15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

      jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

            5.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                    FACTUAL ALLEGATIONS

            6.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully state herein with the same force and effect as if the same were set forth at length

      herein.

            7.   Sometime prior to July 2020, an obligation was allegedly incurred with Discover.

       8.        On information and belief, on a date better known to Defendant, Defendant began

    calling Plaintiff’s cellular telephone (ending in 7878), using an automatic telephone dialing

    system (“ATDS” or “predictive dialer”) and/or using an artificial or prerecorded voice.

       9.        Defendant placed calls to Plaintiff’s cell phone in the manner described previously.

       10.       On or around July, 2020 Plaintiff told Defendant not to contact him on his cellphone

    and revoked any consent the Defendant may have previously had to call the Plaintiff in this

    manner.

       11.       Once the Defendant was aware that its calls were unwanted, its continued calls could

    have served no purpose other than harassment.

       12.       Defendant ignored Plaintiff’s prior revocation and continued to call his cellular

    telephone number on a consistent basis.
Case 0:20-cv-62665-AHS Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 4




       13.     These calls from Defendant Discover to Plaintiff was a collection communication in

    violation of numerous and multiple provisions of the TCPA, including but not limited to 47

    U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

       14.     As a result of Defendant’s unfair practices, Plaintiff has been damaged.


                                FIRST CAUSE OF ACTION
             (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)

       15.     Plaintiff incorporates by reference paragraphs 1-14 of this Complaint as though fully

    stated herein with the same force and effect as if the same were set forth at length herein.

       16.     The TCPA prohibits a person from making any non-emergency call using any

    automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

    number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

       17.     Defendant used an automatic telephone dialing system when it called Plaintiff’s

    cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

       18.     Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

    telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

       19.     Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

    Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).



                                  DEMAND FOR TRIAL BY JURY

       20.     Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

    issues this complaint to which Plaintiff is or may be entitled to a jury trial.
Case 0:20-cv-62665-AHS Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 4




                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Amir Ohayon demands judgment from Defendant Discover Bank as

 follows:

        a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

        d) A declaration that the Defendant’s practices violated the TCPA; and

        e) For any such other and further relief, as well as further costs, expenses and

            disbursements of this action as this Court may deem just and proper.


        Dated: December 28, 2020                             Respectfully Submitted,

                                                             ZEIG LAW FIRM, LLC

                                                             /s/ Justin Zeig
                                                             Justin Zeig, Esq.
                                                             3475 Sheridan Street, Ste 310
                                                             Hollywood, FL 33021
                                                             Phone: (754) 217-3084
                                                             Fax: (954) 272-7807
                                                             Justin@zeiglawfirm.com
                                                             Attorney for Plaintiff
